DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comments
Applicants’ response filed on 12/10/2020 has been fully considered. Claims 1-5 are pending.

The Examiner is withdrawing finality and presenting a new non-final rejection due to Lin not meeting the limitation “30-55% w/w of di-functional monomer selected from the group consisting of: dipropylene glycol diacrylate, propoxylated neopentyl diacrylate, tripropylene glycol diacrylate and a combination thereof”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 3-5 rejected under 35 U.S.C. 103 as being unpatentable over Wu et al (US 2014/0220312) in view of Kovacs et al (US 2008/0204538) in further view of Kida et al (US 2013/0010039).

Regarding claims 1 and 3-5, Wu discloses an ink composition comprising an acrylic ester monomer selected from 4-hydroxybutyl acrylate (paragraph [0018]), wherein the acrylic ester monomer is 30 to 65% by weight based on the total weight of the ink composition as well as being an amount outside of this range (paragraph [0018]), an acrylic ester oligomer selected from aliphatic urethane acrylate (paragraph [0018]), wherein the acrylic ester oligomer is also selected from a diacrylate oligomer (paragraph [0018]), wherein the acrylic ester oligomer is in an amount of 5 to 30% by weight based on the total weight of the ink composition (paragraph [0018]), one or more photoinitiators (paragraph [0020]) a pigment in an amount of from about 1 to about 10% by weight (paragraph [0025]), an additive selected from a leveling agent (paragraph [0030]) and the viscosity being no more than 20 cps at 25 °C (paragraph [0031]).
	The acrylic ester oligomer being selected from an aliphatic urethane oligomer reads on the claimed diacrylate of urethane (meth)acrylate oligomer. The acrylic ester monomer being selected from 4-hydroxybutylacrylate would provide a low odor ink composition that does not contain monofunctional monomers that have an undesired odor. 
The amount of acrylic ester monomer being 30 to 65% by weight based on the total weight of the ink composition with the acrylic ester monomer being selected from 4-hydroxybutyl acrylate and the amount of acrylic ester oligomer being 5 to 30% by 
It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference in order to have good elongation and low tack surface for the ink composition (paragraph [0017] of Wu). It has been held that “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  Please see MPEP 2144.05, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Wu does not appear to explicitly disclose the ink composition comprising the ink composition being printed and cured on a substrate to obtain a paper-based corrugated stock as claimed in claim 1 and the ink comprising 30-55% by weight of di-functional monomer such as dipropylene glycol diacrylate.

However, Kovacs discloses a radiation curable ink composition that is printed and cured on a corrugated substrate to form an image (paragraph [0160]).

	Kida discloses a photocurable ink composition (Abstract) comprising a polyfunctional (meth)acrylate comprising a bifunctional (meth)acrylate comprising at least one of dipropylene glycol diacrylate and tripropylene glycol diacrylate (paragraph 

Wu, Kovacs and Kida are analogous art because they are from the same field of radiation curable ink compositions. Wu is drawn to a UV curing ink composition (see paragraph [0020] of Wu). Kovacs is drawn to a radiation curable ink composition for printing on corrugated substrates (see paragraphs [0007], [0068] and [0070] of Kovacs). Kida is drawn to a photocurable ink composition (see Abstract of Kida).

It would have been obvious to one of ordinary skill in the art having the teachings of Wu and Kovacs before him or her, to modify the ink composition of Wu to apply the known technique of printing on corrugated substrates of Kovacs for the ink composition of Wu because applying a known technique of printing on corrugated substrates of Kovacs that is applicable to the ink composition of Wu would yield predictable results of printed corrugated substrates having images of good quality useful for packaging applications (MPEP 2143(I)(D)).

It would have been obvious to one of ordinary skill in the art having the teachings of Wu and Kida before him or her, to modify the ink composition of Wu to include the dipropylene glycol diacrylate of Kida in the ink composition of Wu because having the required dipropylene glycol diacrylate provides an ink composition with high curability and easy decrease of viscosity of the ink (paragraph [0068] of Kida).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Wu et al (US 2014/0220312) in view of Kovacs et al (US 2008/0204538) in further view of Kida et al (US 2013/0010039) in further view of Wider et al (US 6,071,334).

Wu, Kovacs and Kida are relied upon as described above.

Regarding claim 2, Wu, Kovacs and Kida do not appear to explicitly disclose the ink composition comprising 0.01-5% by weight of the one or more additives.

However, Wider discloses a printing ink comprising a leveling agent of ethylene glycol phenyl ether (col. 2, lines 26-33) and wherein the leveling agent is in an amount from about 0.05 to about 2% by weight of the printing ink (col. 3, lines 18-23).

Wu, Kovacs, Kida and Wider are analogous art because they are from the same field of ink compositions. Wu is drawn to a UV curing ink composition (see paragraph [0020] of Wu). Kovacs is drawn to a radiation curable ink composition for printing on corrugated substrates (see paragraphs [0007], [0068] and [0070] of Kovacs). Kida is drawn to a photocurable ink composition (see Abstract of Kida). Wider is drawn to a printing ink (see col. 1, lines 14-18 of Wider).

It would have been obvious to one of ordinary skill in the art having the teachings of Wu, Kovacs, Kida and Wider before him or her, to modify the ink composition of Wu, Kovacs and Kida to include the leveling agent of ethylene glycol phenyl ether in the ink 

Response to Arguments
Applicant’s arguments, see pages 3-4, filed 3/17/2021, with respect to the rejection(s) of claim(s) 1 and 3-5 under 103(a) by Wu in view of Kovacs in further view of Lin has been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under 103(a) by Wu in view of Kovacs in further view of Kida for claims 1 and 3-5.

Applicants argue that Lin does not disclose an ink composition comprising 30-55% of difunctional monomer such as dipropylene glycol diacrylate, propoxylated neopentyl glycol diacrylate and tripropylene glycol diacrylate.
 
The Examiner agrees and notes that Lin does not disclose an ink composition comprising 30-55% of difunctional monomer such as dipropylene glycol diacrylate, propoxylated neopentyl glycol diacrylate and tripropylene glycol diacrylate and therefore the previous 103(a) rejections have been withdrawn.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATHAVARAM I REDDY whose telephone number is (571)270-7061.  The examiner can normally be reached on Monday-Friday 9:00 AM-6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571)-272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/SATHAVARAM I REDDY/Examiner, Art Unit 1785